Name: Decision (EU, Euratom) 2019/918 of the Representatives of the Governments of the Member States of 29 May 2019 appointing Judges to the General Court
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2019-06-05

 5.6.2019 EN Official Journal of the European Union L 146/104 DECISION (EU, Euratom) 2019/918 OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 29 May 2019 appointing Judges to the General Court THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 254 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) The terms of office of 23 Judges of the General Court are due to expire on 31 August 2019. (2) Furthermore, Article 48 of Protocol No 3 on the Statute of the Court of Justice of the European Union, as amended by Regulation (EU, Euratom) 2015/2422 of the European Parliament and of the Council (1), provides that the General Court is to consist of two Judges per Member State as from 1 September 2019. Point (c) of Article 2 of that Regulation provides that the terms of office of five of the nine additional Judges who are to be appointed as from 1 September 2019 will end on 31 August 2025. (3) Appointments to these posts should therefore be made for the period from 1 September 2019 to 31 August 2025. (4) It has been proposed that the terms of office Mr EugÃ ¨ne BUTTIGIEG, Mr Anthony COLLINS, Ms Ramona FRENDO, Mr Colm MAC EOCHAIDH, Mr Jan PASSER and Ms Vesna TOMLJENOVIÃ  should be renewed. (5) Ms Petra Ã KVAÃ ILOVÃ -PELZL, Mr Johannes LAITENBERGER, Ms Gabriele STEINFATT, Mr JosÃ © MARTÃ N Y PÃ REZ DE NANCLARES, Mr Miguel SAMPOL PUCURULL, Ms Tamara PERIÃ IN, and Mr Rimvydas NORKUS, the last of whom replaces the judge who was proposed by the Republic of Lithuania in the context of the partial renewal of the Tribunal in 2013, Mr Egidijus BIELIÃ ªNAS, and have been nominated for a first term as Judges of the General Court. (6) These candidates should be nominated for a first term as Judges of the General Court, to replace Mr Alfred DITTRICH, Mr Ignacio ULLOA RUBIO, Mr Leopoldo CALVO-SOTELO IBÃ Ã EZ-MARTÃ N and Mr Egidijus BIELIÃ ªNAS and for the additional posts provided for under point (c) of Article 2 of Regulation (EU, Euratom) 2015/2422. (7) Moreover, point (c) of Article 2 of Regulation (EU, Euratom) 2015/2422 provides that the terms of office of four of the nine additional Judges who are to be appointed as from 1 September 2019 will end on 31 August 2022. (8) Mr Iko NÃ MM has been nominated for the post of Judge of the General Court. (9) The panel set up under Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Mr EugÃ ¨ne BUTTIGIEG, Mr Anthony COLLINS, Ms Ramona FRENDO, Mr Johannes LAITENBERGER, Mr Colm MAC EOCHAIDH, Mr JosÃ © MARTÃ N Y PÃ REZ DE NANCLARES, Mr Iko NÃ MM, Mr Rimvydas NORKUS, Mr Jan PASSER, Ms Tamara PERIÃ IN, Mr Miguel SAMPOL PUCURULL, Ms Petra Ã KVAÃ ILOVÃ -PELZL, Ms Gabriele STEINFATT and Ms Vesna TOMLJENOVIÃ  to perform the duties of Judge of the General Court, HAVE ADOPTED THIS DECISION: Article 1 1. The following are hereby appointed Judges to the General Court for the period from 1 September 2019 to 31 August 2025:  Mr EugÃ ¨ne BUTTIGIEG,  Mr Anthony COLLINS,  Ms Ramona FRENDO,  Mr Johannes LAITENBERGER,  Mr Colm MAC EOCHAIDH,  Mr JosÃ © MARTÃ N Y PÃ REZ DE NANCLARES,  Mr Rimvydas NORKUS,  Mr Jan PASSER,  Ms Tamara PERIÃ IN,  Mr Miguel SAMPOL PUCURULL,  Ms Petra Ã KVAÃ ILOVÃ -PELZL,  Ms Gabriele STEINFATT,  Ms Vesna TOMLJENOVIÃ . 2. Mr Iko NÃ MM is hereby appointed Judge to the General Court for the period from 1 September 2019 to 31 August 2022. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 29 May 2019. The President L. ODOBESCU (1) Regulation (EU, Euratom) 2015/2422 of the European Parliament and of the Council of 16 December 2015 amending Protocol No 3 on the Statute of the Court of Justice of the European Union (OJ L 341, 24.12.2015, p. 14).